IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                September 17, 2001 Session

                       EDDIE MCPEAK v. MUFFLERS, INC.

                 Direct Appeal from the Circuit Court for Madison County
                          No. C-00-270     Roger A. Page, Judge



                  No. W2001-00471-COA-R3-CV - Filed November 7, 2001


This appeal concerns the proper amount of damages due to the Plaintiff after the Defendant damaged
the engine in the Plaintiff’s 1970 Dodge Challenger. Three witnesses provided testimony on the
proper amount of damages that should be awarded to the Plaintiff. The trial court utilized the
testimony of the Defendant’s expert witness in assessing damages. The Plaintiff appeals the trial
court’s judgment, asserting that the Defendant’s witness relied on untrustworthy information in
forming his expert opinion. For the reasons set forth below, we affirm the judgment of the trial
court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; and
                                       Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which ALAN E. HIGHERS and HOLLY K.
LILLARD, J.J., joined.

David A. Riddick, Jackson, Tennessee, for the appellant, Eddie McPeak.

Garry R. Wilkinson and Russell C. Rutledge, Memphis, Tennessee, for the appellee, Mufflers, Inc.

                                           OPINION

        Eddie McPeak is the owner of a 1970 Dodge Charger. The vehicle, a classic “muscle” car,
was powered by a 340-V8 engine. Mr. McPeak maintained the original engine in the vehicle and
had the engine repaired on several occasions to keep it working properly. In December 1999, Mr.
McPeak drove the car to Master Muffler in Jackson, Tennessee in order to get a new muffler
installed. When Mr. McPeak returned to pick up the vehicle, it failed to operate. After inspecting
the vehicle, Mr. McPeak determined that Master Muffler had damaged the engine.
         Subsequently, Mr. McPeak sued Mufflers, Inc.1 in the Circuit Court of Madison County. At
trial, three witnesses gave testimony on the issue of damages.2 The first witness, Mr. McPeak,
testified that a replacement engine for a 1970 Dodge Challenger would cost $3,400. Mr. McPeak
arrived at this value by contacting a company in California and requesting an estimate.

         Mr. McPeak’s other witness on damages was James Mickey Grant. Mr. Grant had
“refreshened” the engine in the past and gave expert testimony regarding the replacement cost of the
engine. Mr. Grant testified that he did not know where one could locate a 340 engine; therefore, he
stated that a 360 engine would be the proper engine replacement in Mr. McPeak’s Dodge Charger.
Mr. Grant stated that the 360 engine costs “about $3,500.” Mr. Grant arrived at this figure by
consulting books that contained engines and their prices.

        Mufflers, Inc. produced its own expert witness, Robert Hopper, to aid the court in assessing
damages. Mr. Hopper testified that a rebuilt 340 V-8 engine would cost $1,091.68. To arrive at this
figure, Mr. Hopper testified that he contacted three automobile parts stores. Two of the stores stated
that they could supply Mr. Hopper with the engine. The second of the two, Motor Parts and
Bearings, gave the estimate of $1,091.68 that Mr. Hopper quoted at trial.

        The trial court held Mufflers, Inc. liable to Mr. McPeak for the damaged engine. The court
awarded Mr. McPeak damages in the amount of $1877.76. The court based its award on the price
of a rebuilt engine ($1091.68 as given by Mr. Hopper), the cost to install the engine ($600)3, the
supplies necessary to replace the engine ($35.00), and the applicable sales tax ($151.08).

         Mr. McPeak appeals this award, raising the following issue for our review:

         Did the trial court judge correctly assess plaintiff’s damages?

        To the extent this issue involves questions of fact, our review of the trial court’s ruling is de
novo with a presumption of correctness. Tenn. R. App. P. 13(d). We may not reverse the trial
court’s factual findings unless they are contrary to the preponderance of the evidence. Id. With
respect to the trial court’s legal conclusions, our review is de novo with no presumption of
correctness. Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997).

       Mr. McPeak takes exception to the trial court’s valuation of the vehicle’s engine. Mr.
McPeak contends that the trial court erred by relying on Mr. Hopper’s testimony as to the value of
the engine, stating that Mr. Hopper’s testimony failed to comply with Rule 703 of the Tennessee


         1
             Mufflers, Inc . is Master M uffler’s corpo rate name a nd is the nam ed defend ant in this action.

         2
          The liability of Mufflers , Inc. is not at issue on appeal. T he trial court he ld Mufflers, In c.100% at fault in
causing the damage to Mr. McPeak’s engine, and the parties do not contest that decision.

         3
          T he cost to install the engine, the cost of the supplies, and the amount of sales tax are not contested on this
appeal. T he only value at issue is the $10 91.68 tha t the court assign ed to the eng ine.

                                                               -2-
Rules of Evidence. Mr. McPeak argues that the only credible evidence that illustrates the engine’s
value is his own testimony, or the testimony of Mr. Grant. Thus, Mr. McPeak argues, the trial court
could not have valued the vehicle’s engine below $3400.00.

        In Tennessee, trial courts possess a great deal of discretion when admitting or excluding
evidence; accordingly, appellate courts, absent a clear abuse of discretion, will not interfere with a
trial court’s evidentiary rulings. Tire Shredders, Inc. v. ERM-North Central, 15 S.W.3d 849, 958
(Tenn. Ct. App. 1999). Further, trial judges have wide discretion regarding the qualifications of
expert witnesses. Otis v. Cambridge Mut. Fire Ins. Co., 850 S.W.2d 439, 443 (Tenn. 1992). In
Otis, our Supreme Court stated that one who gives expert testimony must be “particularly skilled,
learned, or experienced in a science, art, trade, business, profession or vocation. The expert must
possess a thorough knowledge upon which he testifies that is not within the general knowledge and
experience of the average person.” Id. (citing Kinley v. Tennessee State Mut. Ins. Co., 620 S.W.2d
79, 81 (Tenn. 1981)). Additionally, Rule 702 of the Tennessee Rules of evidence governs the
testimony of experts. Rule 702 states that “[i]f scientific, technical, or other specialized knowledge
will substantially assist the trier of fact to understand the evidence or to determine a fact in issue, a
witness qualified as an expert by knowledge, skill, experience, training, or education may testify in
the form of an opinion or otherwise.” Tenn. R. Evid. 702. The bases of an expert’s opinion
testimony are governed by Rule 703 of the Tennessee Rules of Evidence. Rule 703 states as follows:

                The facts or data in the particular case upon which an expert bases an opinion
        or inference may be those perceived by or made known to the expert at or before the
        hearing. If of a type reasonably relied upon by experts in the particular field in
        forming opinions or inferences upon the subject, the facts or data need not be
        admissible in evidence. The court shall disallow testimony in the form of an opinion
        or inference if the underlying facts or data indicate lack of trustworthiness.

Tenn. R. Evid. 703.

        Over Mr. McPeak’s objection, the trial court accepted Mr. Hopper as an expert in the field
of automobile mechanics. Though it is not clear from his brief, Mr. McPeak appears to challenge
this evidentiary ruling. From our review of the record, we find no fault in the trial court’s decision
to accept Mr. Hopper as an expert. At the time of trial, Mr. Hopper worked as an automobile, truck,
and heavy equipment specialist at GAB Robbins, an independent insurance adjustment agency and
investigation service. Mr. Hopper investigated and inspected automobile engines on a daily basis.
Further, Mr. Hopper’s duties with GAB Robbins included the estimation of automobile repairs,
which he performed on a frequent basis. Finally, Mr. Hopper had previous experience as an
automobile mechanic, and he owned an automobile shop and dealership in the past. In light of these
qualifications, the trial court did not err in accepting Mr. Hopper as an expert.

        Mr. McPeak’s central argument is that Mr. Hopper’s testimony regarding the cost to replace
the engine was “too speculative, untrustworthy, and was not based upon any credible evidence.” Mr.
McPeak asserts that the underlying facts and data used by Mr. Hopper in his testimony were


                                                  -3-
untrustworthy, and therefore, in violation of Rule 703 of the Tennessee Rules of Evidence.4 We
cannot agree with Mr. McPeak’s position.

         Mr. Hopper concluded that a replacement engine would cost $1091.68. On cross
examination, Mr. Hopper stated that Danny Milam at Motor Parts and Bearings quoted the price of
the engine. Further, Mr. Hopper stated that he obtained this information in the same way he
normally does, by calling a business and making sure the company can supply the engine for the
quoted price. Mr. McPeak failed to elicit testimony from Mr. Hopper indicating that the data or facts
that Mr. Hopper relied upon were untrustworthy. Additionally, Mr. McPeak failed to demonstrate
to the trial court that the quote was unreliable or that other experts in the field would conduct their
examinations differently. The only objection that Mr. McPeak made to the testimony was a hearsay
objection. Mr. McPeak did not question the testimony in any other way. Based on the record before
us, we cannot determine that Mr. Hopper’s testimony was untrustworthy. Therefore, we conclude
that the trial court did not abuse its discretion by admitting the testimony of Mr. Hopper.

         As a general rule, the proper measure of damages for the loss or destruction of personal
property is the market value of the property at the time of its loss or destruction. Reid v. State, 9
S.W.3d 788, 794 (Tenn. Ct. App. 1999). In its discretion, the trial court properly concluded that the
cost to replace the engine would be $1091.68. Mr. Hopper testified that this was the cost of a rebuilt
340 engine. Evidence at trial illustrated that Mr. McPeak’s engine had been rebuilt, repaired and
“refreshened” in the past. Therefore, we conclude that the trial court did not err in its damage award
to Mr. McPeak.

       Accordingly, we affirm the decision of the trial court. The costs of this appeal are taxed to
the appellant, Mr. McPeak, and his surety, for which execution may issue if necessary.



                                                             ___________________________________
                                                             DAVID R. FARMER, JUDGE




        4
          At trial, Mr. McPea k objected to M r. Hopper’s testimony regarding the replacement cost of the engine,
maintaining the testimony was based on hearsay. The court overruled the objection, stating that Mr. Hopper was an
expert, and therefore, co uld rely on he arsay testimon y.

                                                      -4-